           Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 1 of 15                   FILED
                                                                                  2020 Nov-05 AM 10:01
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

MORTON GOLDFARB                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Civil Action No.:
                                       )
WHOLE FOODS MARKET                     )
GROUP, INC.,                           )
                                       )
      Defendant.                       )

                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1367, 1441, and 1446, Defendant Whole

Foods Market Group, Inc., (“Defendant”), which is the only named defendant in the

above-captioned civil action (other than certain fictitiously named parties, whose

citizenship is to be disregarded for purposes of removal under 28 U.S.C

§1441(b)(1)), hereby removes this action from the Circuit Court of Jefferson County,

Alabama, where it is now pending as Case Number CV-2020-903385, to the United

States District Court for the Northern District of Alabama, Southern Division. In

support of this Notice of Removal, Defendant asserts and avers as follows:

             FACTUAL ALLEGATIONS SUPPORTING REMOVAL

      1.       The Plaintiff, Dr. Morton Goldfarb (“Dr. Goldfarb” or “Plaintiff”),

commenced this action against Defendant and certain fictitious parties on September

30, 2020, by electronically filing a Civil Cover Sheet, Complaint, Interrogatories and
                                           1
           Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 2 of 15




Requests for Production, 30(b)(6) Video Deposition Notice, and Summonses in the

Circuit Court of Jefferson County, Alabama, true and correct copies of which are

collectively attached to this Notice of Removal as part of Exhibit A.

      2.       True and correct copies of electronic state court records regarding

service of process are collectively attached hereto as Exhibit B. These records

include a service return for Defendant, reflecting certified mail service of an original

Summons and copy of the Complaint on October 5, 2020.

      3.       As alleged in the Complaint, Dr. Goldfarb is a resident citizen of

Jefferson County, Alabama. See Ex. A. Compl. at ¶ 1. Thus, for diversity purposes,

Plaintiff is a citizen of Alabama.

      4.       As to Defendant, Plaintiff alleges the company “is a foreign

corporation,” that is (A) “organized under the laws of Texas” and (B) “domiciled in

both Texas and Alabama.” Id. at ¶ 2. While Plaintiff correctly alleges Defendant

“is a foreign corporation,” his related citizenship allegations are incorrect.

Defendant was incorporated under the laws of Delaware, not Texas, and is thus

considered a Delaware citizen under 28 U.S.C. § 1332(c)(1). Notwithstanding the

mistaken allegation as to Defendant’s state of incorporation, Defendant is

nevertheless considered a Texas citizen under § 1332(c)(1) because Austin, Texas,

as the location of its corporate headquarters, is the company’s principal place of

business under the applicable “nerve center test.” See Hertz Corp. v. Friend, 559


                                           2
            Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 3 of 15




U.S. 77, 80–81 (2010) (adopting the “nerve center test” wherein “‘principal place of

business’ refers to the place where the corporation’s high level officers direct,

control, and coordinate the corporation’s activities, . . . typically . . . a corporation’s

headquarters”). For removal and diversity jurisdiction purposes, Defendant is a

citizen of both Delaware and Texas.1

       5.       The Complaint relates to a February 2, 2020, incident in which Plaintiff

was struck by a motor vehicle while a pedestrian in the parking lot of Defendant’s

store located at 3100 Cahaba Village Plaza, Birmingham, AL, 35243, within the

geographic limits of Jefferson County, Alabama (the “Incident”). See Ex. A.,

Compl. at ¶¶ 6-7, 10.

       6.       Plaintiff alleges he was a business invitee and was struck by a customer

of Defendant while he was on Defendant’s premises. Id. at ¶ 16. Plaintiff contends

that Defendant “negligently, willfully and/or wantonly failed to identify and correct

the insufficient signage, lack of safety alerts, lack reflectors, lack of speed bumps,

poor traffic routing, poor layout of parking lot, lack of safe access to the crosswalk

from the handicapped parking space, poor layout of handicap parking spaces, unsafe

crosswalk area, and poor maintenance conditions of the crosswalk and parking lot,”


1
  It is unclear what Plaintiff meant in alleging Defendant “is domiciled in . . . Alabama.” See, e.g.,
Baker Pile Driving & Site Work, LLC v. Ragnar Benson Constr., LLC, 2018 WL 1403908 (W.D.
La. 2018) (allegation that defendant “is ‘domiciled’ in Connecticut,” which “perhaps implies that
Connecticut is the state where it is incorporated,” lacked the required specificity to establish
citizenship). Whatever the intended meaning, Defendant categorically is not an Alabama citizen
because Alabama is neither its state of incorporation nor location of its principal place of business.
                                                  3
           Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 4 of 15




“negligently, willfully and/or wantonly failed . . . to warn the Plaintiff of the

condition of the crosswalk and parking lot,” and “negligently, willfully and/or

wantonly failed to properly maintain the crosswalk and parking lot on its premises

in Birmingham, Alabama.” Id. at ¶ 18 & Count 1. “As a proximate result of the

Defendant’s negligence, willfulness, and/or wantonness Plaintiff was struck by a

vehicle resulting in great bodily injury.” Id. at ¶ 19 & Count 1.

      7.       Plaintiff alleges that he was caused to suffer the following injuries and

damages as a direct and proximate result of the Incident:

                “the collision resulted in severe injuries to Plaintiffs body including,

                  but not limited to, an open bimalleolar fracture of the ankle which

                  required immediate emergency surgery that same day he was taken

                  to the emergency room”,

                “Plaintiff has and continues to endure immense pain and suffering,

                  incurred life-changing injuries impacting his mobility, and has

                  suffered significant lost wages because he was unable to return to

                  work for an extensive period of time”,

                “Plaintiff continues to undergo weekly medical treatments to repair

                  the wounds caused by Defendant.”

Id. at ¶¶ 12-14, 20.




                                            4
           Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 5 of 15




      8.       Based upon Defendant’s alleged tortious conduct, Plaintiff demands an

award of unspecified compensatory damages against the Defendant. See id. at ad

damnum clause to Count 1. Plaintiff further seeks an award of unspecified punitive

damages from Defendant as punishment for its alleged tortious conduct. See id. at

ad damnum clause to Count 1.

      9.       Plaintiff neither specifies an amount of damages being sought in his

Complaint nor limits his claimed damages to an amount below the minimum

jurisdiction amount in controversy. See generally id. The Complaint only specifies

the extent of one of Plaintiff’s alleged injuries. It does not specify the extent of any

another alleged injuries Plaintiff may have or the medical treatment he received, nor

does it provide the amount of incurred medical expenses.

            FEDERAL SUBJECT MATTER JURISDICTION EXISTS

      10.      Pursuant to 28 U.S.C. § 1332, federal subject matter jurisdiction exists

because all parties properly joined are completely diverse from every named

Plaintiff, and the amount in controversy, exclusive of interest and costs, is greater

than $75,000. 28 U.S.C. § 1332(a)(1); see also Triggs v. John Crump Toyota, Inc.,

154 F.3d 1284, 1287 (11th Cir. 1998). “[T]he party seeking to remove the case to

federal court bears the burden of establishing federal jurisdiction.” Pretka v. Kolter

City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010) (quoting Evans v. Walter

Indus., Inc., 449 F.3d 1159, 1164 (11th Cir. 2006)).


                                           5
          Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 6 of 15




       11.     As demonstrated above, for diversity purposes, Plaintiff is a citizen of

Alabama, where he maintains his permanent residence.

       12.     Defendant, as detailed above, is considered a citizen of both Delaware,

its state of incorporation and Texas, the location of its principal place of business.

See 28 U.S.C. § 1332(c)(1).

       13.     Thus, complete diversity exists between Plaintiff, a citizen of Alabama,

and Defendant, a citizen of both Delaware and Texas.2

       14.     Because this action is being removing within thirty days of Defendant

being served on October 5, 2020, Defendant’s Notice of Removal is timely pursuant

to 28 U.S.C. § 1446(b).

       15.     “‘Where, as here, the plaintiff has not pled a specific amount of

damages, the removing defendant must prove by a preponderance of the evidence

that the amount in controversy exceeds the jurisdictional requirement.’” Pretka, 608

F.3d at 752 (quoting Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir.

2001)).

       16.     In certain circumstances, removal of a complaint that “does not claim a

specific amount of damages . . . is proper if it is facially apparent from the complaint

that the amount in controversy exceeds the jurisdictional requirement.’” Pretka, 608



2Although the Complaint pleads claims against fictitious parties, those entities are disregarded for
purposes of determining removal jurisdiction. See 28 U.S.C. § 1441(a).
                                                 6
        Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 7 of 15




F.3d at 754 (quoting Williams, 269 F.3d at 1319). The Eleventh Circuit notably

“permits district courts,” engaging in this jurisdiction analysis, “to make ‘reasonable

deductions, reasonable inferences, or other reasonable extrapolations’ from the

pleadings to determine whether it is facially apparent that a case is removable. . . .

Put simply, a district court need not ‘suspend reality or shelve common sense in

determining whether the fact of a complaint . . . establishes the jurisdiction amount.’”

Bush v. Winn Dixie, 132 F. Supp. 3d 1317, 1319 (N.D. Ala. 2015) (quoting Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010)). “Instead, courts

may use their judicial experience and common sense in determining whether the case

stated in a complaint meets federal jurisdictional requirements.” Id. (quoting Roe,

613 F.3d at 1062).

      17.    Where instead “the jurisdictional amount is not facially apparent from

the complaint, the court should look to the notice of removal and may require

evidence relevant to the amount in controversy at the time the case was removed.”

Id. (quoting Williams, 269 F.3d at 1319); see also McCollough Enters., No. 09-0573-

WS-B, 2009 WL 3615044, at *3 (S.D. Ala. Oct. 29, 2009) (“‘A removing defendant

can discharge this burden by presenting sufficient evidence that a verdict rendered

in favor of the plaintiff would exceed $75,000.’”) (quoting Holman v. Montage

Group, 79 F. Supp. 2d 1328, 1330 (S.D. Ala. 1999)).




                                           7
        Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 8 of 15




      18.    Where a complaint is removed under 28 U.S.C. § 1446(b) within thirty

days of initial service (as opposed to an “other paper” removal), Pretka holds that

there is “no[] limit [on] the types of evidence that may be used to satisfy the

preponderance of the evidence standard.” Pretka, 608 F.3d at 755, 768. A removing

defendant may include “factual allegations establishing jurisdiction” in the notice of

removal if it “can support them (if challenged by the plaintiff or the court) with

evidence combined with reasonable deductions, reasonable inferences, or other

reasonable extrapolations.” Pretka, 608 F.3d at 754. Further, in determining the

amount in controversy, each category of damages claimed in a complaint, including

“punitive damages[,] must be considered . . . unless it is apparent to a legal certainty

that such cannot be recovered.” Holley Equip. Co., v. Credit Alliance Corp., 821

F.2d 1531, 1535 (11th Cir. 1987) (citations omitted).

      19.    Although Plaintiff seeks to recover a laundry list of compensatory

damage categories, including e.g., severe bodily injuries, immense pain and

suffering, life-changing injuries, significant lost wages, weekly medical treatments,

and further seek to recover punitive damages, Ex. A. Compl. at ¶¶ 12-14, 20, ad

damnum clauses to Count 1, he do so in reliance on broad and generalized factual

allegations. As a result, the Complaint standing alone arguably lacks sufficient

factual detail from which to facially deduce it is more likely than not the

jurisdictional amount in controversy exceeds $75,000. See generally id.


                                           8
         Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 9 of 15




      20.    Nevertheless, judicial experience and common sense dictate to a

reasonable certainty that the amount in controversy exceeds $75,000. Not only has

Plaintiff alleged severe bodily injuries, immense pain and suffering, life-changing

injuries, significant lost wages, weekly medical treatments, but further specifies that

he had open bimalleolar fracture of the ankle which required immediate emergency

surgery. Beyond this, Plaintiffs seek punitive damages.

      21.    Regarding compensatory damages, Plaintiff alleges he suffered

significant lost wages because he was unable to return for work for an extensive

period of time. Ex. A. Compl. at ¶ 13. Based on investigation, Plaintiff is a physician

specializing in ENT-Otolaryngology who has held an Alabama medical license since

1966.3       Dr.   Goldfarb’s     professional    online    biography,     available      at

https://entalabama.com/team_member/dr-morton-goldfarb/, indicates he is the

founding member of ENT Associates of Alabama, P.C., the state’s largest

Otolaryngology group. Dr. Goldfarb has “[e]xtensive postgraduate training in facial

plastic and reconstructive surgery” and as a practicing physician, his “interests

include all aspects of otolaryngology head and neck surgery and facial plastic and

reconstructive surgery,” with a “[s]pecial interest” in “facial plastic and




3
 The above information was obtained on the Alabama Board of Medical Examiners’ website,
https://www.albme.org/.
                                            9
        Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 10 of 15




reconstructive surgery, surgery for sleep apnea and sinus surgery.”4

       22.    Plaintiff seeks punitive damages against Whole Foods based upon

allegations of wantonness. Ex. A. Compl. Count 1. Because the purpose of punitive

damages is to punish, punitive damages by their very nature are intended to be large.

Personal injury plaintiffs often request punitive damages in terms of multiples of

underlying compensatory damages. If the Plaintiff was to seek punitive damages in

the very conservative ratio of 2:1, it would only require Plaintiff’s compensatory

damages to exceed $25,000 for Plaintiff’s combined compensatory and punitive

damages claim to exceed $75,000.              Compensatory damages of $25,000 are

undoubtedly met considering both Plaintiff’s allegation of severe bodily injuries,

ankle surgery, immense pain and suffering, life-changing injuries, significant lost

wages, and weekly medical treatments. As to lost wages alone, Dr. Goldfarb is likely

seeking well in excess of $25,000 based on the fact the median annual salary for

Birmingham otolaryngologists exceeds $350,000, with physicians having Dr.

Goldfarb’s experience likely earning more than $400,000.

       23.    Here, Plaintiff claims damages for medical treatment and expenses,

life-changing injuries, seek compensatory and punitive damages, and their claims

are made against a large corporate company. However, Plaintiff conveniently omits


4
 The online biography further indicates Dr. Goldfarb is a Fellow of (i) the American Academy of
Facial Plastic Surgery, (ii) the American Academy of Otolaryngology and Head and Neck Surgery,
and (iii) American College of Surgeons.
                                              10
       Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 11 of 15




an ad damnum clause from his Complaint. Judicial experience and common sense

both lead to the conclusion that the amount in controversy exceeds $75,000. In Bush,

supra., Judge Acker wrote:

            [The Eleventh Circuit], which binds this court and every
            other Alabama federal court, has finally acknowledged the
            self-evident, namely, that a plaintiff . . . who claims to have
            sustained a very substantial personal injury at the hands of
            a defendant and who charges that defendant with
            wantonness and who seeks to recover for pain, suffering,
            and mental anguish, and seeks punitive damages, is
            realistically hoping to recover more than $75,000. . . . This
            new opening of the federal courts of Alabama to non-
            resident defendants has taken away the artificial and unfair
            obstacle to removal erected by Alabama plaintiffs,
            namely, the expedient of leaving out an ad damnum
            clause.

Bush, 132 F. Supp. 3d at 1318-19.

      24.   Here, common sense and experience demonstrate that the amount in

controversy exceeds $75,000. Plaintiff should not be allowed to defeat the amount

in controversy requirement of federal jurisdiction simply because he tactically

omitted describing all of his injuries with particularity and making a monetary

demand in the Complaint.

      25.   Defendant notes that while additional evidence showing the full extent

of Plaintiff’s damage claim would be helpful, no such additional evidence is not

necessary for the Court to determine the amount in controversy is satisfied. In this

regard, based on its reading of the Bush decision, Defendant believes it is required


                                          11
         Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 12 of 15




to make a good-faith removal effort under § 1446(b)(1) at this juncture of the

proceeding, or risk a future remand based on waiver. See Bush, 132 F. Supp. 3d

1317.

        26.   In Bush, the defendant did not remove a personal injury action within

thirty days of being served, apparently because the plaintiff’s complaint contained

no ad damnum clause setting forth the plaintiff’s claim for monetary damages.

During discovery in state court, the plaintiff failed to respond to request for

admission propounded by the defendant that the plaintiff sought damages in excess

of $75,000. Construing this as evidence of the amount in controversy, the defendant

removed the action within the one-year period allowed by § 1446(c), but the court

held the defendant’s removal came too late. In remanding, Judge Acker explained:

              [I]t is impossible for this court to believe that in today’s
              world…a sophisticated business entity [defendant]
              believed that the amount being sought by [the plaintiff]
              was less than $75,000 or was so speculative that
              clarification was needed. Most Alabama defendants and
              federal judges, including this one, are not guessing or
              speculating when they recognize the obvious from the
              complaint itself, based on their experience, intelligence,
              and common sense. Id. at 1318.

Thus, to Judge Acker, “The complaint itself is the wake-up call. The defendant

cannot snooze through it.” Id.

        27.   Arguably the Defendant could forego removal, proceed in state court

and wait for the opportunity to remove the action under § 1446(b)(3) upon receipt


                                          12
          Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 13 of 15




of “an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” However,

should Defendant wait for indisputable and definitive proof from Plaintiff as to the

amount in controversy, Bush suggests it could be found guilty of “snoozing” on its

rights. Defendant reads Bush to mandate removal now, even though the full extent

of the amount in controversy is unclear, because the existence of jurisdiction appears

“obvious” when considered in light of their experience, intelligence, and common

sense.

         28.   As further support for current removability, Judge Acker previously

denied a motion to remand in a case, despite a magistrate having recommended the

remand motion be granted. See Green v. Wal-Mart Stores, East, L.P., No. 2:14-CV-

01684-WMA, 2014 WL 6792043 at * 1 (N.D. Ala. Dec. 2, 2014). The complaint in

that slip-and-fall case, sought compensatory damages (including mental anguish)

and punitive damages based on claims of negligence and wantonness, also

“conspicuously” lacked any disclaimer of damages beyond $74,999. Id. Judge

Acker thus found it “apparent that the amount in controversy in this case exceeds the

sum of $75,000.” Id.

         29.   Accordingly, this case is removable pursuant to 28 U.S.C. § 1332 based

on diversity of citizenship and the amount in controversy, and pursuant to 28 U.S.C.

§ 1441(b)(2)(A).


                                          13
        Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 14 of 15




            ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

      30.    In accordance with 28 U.S.C. § 1446(a), Defendant has attached as part

of Exhibit A and Exhibit B true and correct copies of all process, orders, and other

papers served on Defendant as of the date of this removal.

      31.    Attached hereto as Exhibit C is a copy of the Notice of Filing this

Notice of Removal that is being filed with the clerk of the Circuit Court of Jefferson

County, Alabama in accordance with 28 U.S.C. § 1446(a).


      Dated: November 4, 2020.
                                       /s/ Nathan B. Hall
                                       NATHAN B. Hall (asb-2976-x15g)
                                       DAVID B. HALL (asb-2500-a60d)

OF COUNSEL:
WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER, LLP
1500 Urban Center Drive Suite 450
Vestavia Hills, AL 35242
(205)709-8990 Main
(205)709-8979 Facsimile
david.hall@wilsonelser.com
Nathan.hall@wilsonelser.com




                                         14
       Case 2:20-cv-01739-JHE Document 1 Filed 11/04/20 Page 15 of 15




                         CERTIFICATE OF SERVICE
       I certify that on this the 4th day of November, 2020, the foregoing has been
electronically filed utilizing the Court’s CM/ECF system, which will send electronic
notification to the following counsel of record:

Jon C. Goldfarb
Patrick Pantazis
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, AL 35203
(205) 314-0500
jcg@wigginschilds.com
ppantazis@wigginschilds.com

                                             /s/ Nathan B. Hall
                                             OF COUNSEL




                                        15
